
	
		I
		111th CONGRESS
		1st Session
		H. R. 3467
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Carney introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for a
		  monthly housing stipend under the Post-9/11 Educational Assistance Program of
		  the Department of Veterans Affairs for individuals pursuing programs of
		  education offered through distance learning, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Education Enhancement and
			 Fairness Act of 2009.
		2.Monthly housing
			 stipend under Post-9/11 Educational Assistance Program for individuals pursuing
			 programs of education offered through distance learning
			(a)In
			 generalSection
			 3313(c)(1)(B)(i) of title 38, United States Code, is amended—
				(1)by striking the
			 following: (other than, in the case of assistance under this section
			 only, a program of education offered through distance learning);
			 and
				(2)by adding at the
			 end the following: , except that in the case of an individual pursuing a
			 program of education offered through distance learning, the amount of the
			 monthly housing stipend under this clause shall be the amount equal to the
			 monthly amount of the basic allowance for housing payable under section 403 of
			 title 37 for a member with dependents in pay grade E–5 residing in the military
			 housing area that encompasses all or the majority portion of the ZIP code area
			 in which the individual resides..
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to a month beginning on or after the
			 date that is 180 days after the date of the enactment of this Act.
			3.Inclusion of
			 certain active duty service in the reserve components as qualifying service for
			 purposes of Post-9/11 Educational Assistance Program
			(a)In
			 generalSection 3301(1) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(C)In the case of members of the Army National
				Guard or Air National Guard of any State, full-time duty under section 502(f)
				of title 32, including duty in support of any homeland security operation,
				natural disaster related operation, counter-narcotic operation, or border
				security operation and duty in the Active Guard
				Reserve.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act.
			
